DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/23/2020.  Claims 1-20 are pending.  Claims 1-20 have been amended.  Entry of this amendment is accepted and made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Dependent claim 6 have been amended to depend on claim 3.
In the claims:
6. (Currently amended) The method of claim 3, further comprising:
facilitating, by the server, correcting, by at least one of the devices, and operation of the alt least one of the devices using the correction factor.


Allowable Subject Matter
Claims 1-20 are allowed.
Independent claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitation of generating, by the server, simulated sensor data based on known values that are determined based on data from peer to peer communications between the devices, wherein values of the simulated sensor data is generated as representative of measured sensor data from the devices to be employed by a reconstruction process, determining, by the server, a reconstructed value of the quantity to be measured by applying the reconstruction process, using the simulated , to the specified outputs of the outputs produced from the respective sensors, determining, by the server, whether a value of the quantity to be measured lies within an error of the reconstructed value of the quantity to be measured, and in response to the value of the quantity to be measured being determined not to be within the error of the reconstructed value of the quantity to be measured, determining a correction factor for application to at least on of the outputs produced from the respective sensors, in combination with the limitations set forth by the claim. 
Dependent claims 2-5 are allowed for the reasons explained above with respect to independent claim 1 from which they depend. 
Independent claim 8 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generating simulated sensor data based on known values that are determined based on data from peer to peer communications between the devices, wherein the simulated sensor data is generated as representative of measured sensor data from the devices to be employed for a reconstruction; determining a reconstructed value of the quantity to 
Dependent claims 9-14 are allowed for the reasons explained above with respect to independent claim 9 from which they depend. 
Independent claim 15, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of generating a group of simulated sensor data based on a group of known values that are determined based on data from peer to peer communications between the group of devices, wherein the group of simulated sensor data is generated as representative of measure sensor data from the group of devices to be employed by a reconstruction algorithm; determining a reconstructed value of the quantity to be measured by applying a reconstruction algorithm, using the simulated sensor data, to the particular outputs of the group of outputs produced from the sensors of the group of devices; and determining whether a value of the quantity to be measured lies within an error of the reconstructed value of the quantity to be measured, and if the value of the quantity to be measured is determined not to be within the error of the reconstructed value of the quantity to be measured then: determining a correction factor for application to at least 
Dependent claims 16-20 are allowed for the reasons explained above with respect to independent claim 15 from which they depend.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864






/MANUEL A RIVERA VARGAS/           Primary Examiner, Art Unit 2864